                           IN THE UNITED STATES DISTRICT COURT

                                 FOR THE DISTRICT OF DELAWARE

    HELIOS STREAMING, LLC, and                   )
    IDEAHUB, INC.,                               )
                                                 )
                   Plaintiffs,                   )
                                                 )
      v.                                         )   C.A. No. 19-1792-CFC-SRF
                                                 )
    VUDU, LLC,                                   )   JURY TRIAL DEMANDED
                                                 )
                   Defendant.                    )
                                                 )
    HELIOS STREAMING, LLC, and                   )
    IDEAHUB, INC.,                               )
                                                 )
                   Plaintiffs,                   )
                                                 )
      v.                                         )   C.A. No. 19-1978-CFC-SRF
                                                 )
    SHOWTIME DIGITAL INC., and                   )   JURY TRIAL DEMANDED
    SHOWTIME NETWORKS INC.,                      )
                                                 )
                   Defendants.                   )


    DEFENDANTS’ UNOPPOSED MOTION TO ISSUE A LETTER OF REQUEST AND
      A LETTER ROGATORY FOR INTERNATIONAL JUDICIAL ASSISTANCE


           Pursuant to Federal Rule of Civil Procedure 28(b), Defendants Vudu, LLC, Showtime

Digital Inc., and Showtime Networks Inc. respectfully move this Court to execute and issue: (1)

the attached Letter of Request for International Judicial Assistance (“Letter of Request”) (Exhibit

1 1) pursuant to the Hague Convention on the Taking of Evidence Abroad in Civil or Commercial

matters, directed to the Republic of Korea to compel testimony of named inventors located in



1
 The exhibit numbers herein refer to exhibits to Defendants’ Brief in Support filed
contemporaneously herewith.
Korea; and (2) the attached Letter Rogatory (Exhibit 2), directed to Japan to compel testimony of

a named inventor located in Japan. Translations of the Letter of Request and Letter Rogatory

(collectively, “Letters”), and their accompanying exhibits, will be submitted next week. 2 In

executing the Letters, Defendants respectfully request that the Court sign the Letters with the

Court’s seal.

         The grounds for this Motion are set forth in Defendants’ Brief in Support filed

contemporaneously herewith.

    OF COUNSEL:                                      /s/ Jack B. Blumenfeld
    Steven Lieberman                                 Jack B. Blumenfeld (No. 1014)
    Sharon L. Davis                                  Andrew M. Moshos (No. 6685)
    Jennifer B. Maisel                               MORRIS, NICHOLS, ARSHT & TUNNELL LLP
    Brian S. Rosenbloom                              1201 North Market Street
    Nicole DeAbrantes                                P.O. Box 1347
    ROTHWELL, FIGG, ERNST & MANBECK, P.C.            Wilmington, DE 19899
    607 14th Street, N.W., Suite 800                 (302) 658-9200
    Washington, DC 20005                             jblumenfeld@morrisnichols.com
    (202) 783-6040                                   amoshos@morrisnichols.com
                                                     Attorneys for Defendant Vudu, LLC




2
 When Defendants indicated to the Court on the February 24, 2021 teleconference that they would
be filing the motion this week, Defendants understood that the certified translations of the relevant
papers would be completed in time. However, the translators require more time than they originally
anticipated. Defendants will submit a letter to the Court attaching the translated documents for the
Court to sign as soon as the translations are complete at some point next week.




                                                 2
OF COUNSEL:                         /s/ Andrew E. Russell
Edward R. Reines                    John W. Shaw (No. 3362)
WEIL, GOTSHAL & MANGES LLP          Karen E. Keller (No. 4489)
201 Redwood Shores Parkway          Andrew E. Russell (No. 5382)
Redwood Shores, CA 94065-1175       SHAW KELLER LLP
(650) 802-3000                      I.M. Pei Building
                                    1105 North Market Street, 12th Floor
William Sutton Ansley               Wilmington, DE 19801
WEIL, GOTSHAL & MANGES LLP          (302) 298-0700
2001 M Street NW, Suite 600         jshaw@shawkeller.com
Washington, DC 20036                kkeller@shawkeller.com
(202) 682-7018                      arussell@shawkeller.com
                                    Attorneys for Defendants Showtime Digital
Dated: March 5, 2021                Inc. and Showtime Networks, Inc.




                                3
